                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                                 (Jointly Administered)
                           Debtors.1
                                                                 Ref. Dkt. Nos. 5466, 5684, 5685, 5723,
                                                                 5724

                                                                 Hearing Date: July 29, 2021 at 10:00 a.m.
                                                                 Response Deadline: July 26, 2021


        LIMITED SUPPLEMENTAL JOINDER OF THE COALITION OF ABUSED
       SCOUTS FOR JUSTICE TO AND IN SUPPORT OF DEBTORS’ MOTION FOR
          ENTRY OF AN ORDER, PURSUANT TO SECTIONS 363(b) AND 105(a)
           OF THE BANKRUPTCY CODE, (I) AUTHORIZING THE DEBTORS
           TO ENTER INTO AND PERFORM UNDER THE RESTRUCTURING
            SUPPORT AGREEMENT, AND (II) GRANTING RELATED RELIEF

          The Coalition of Abused Scouts for Justice (the “Coalition”), by and through its

undersigned counsel, hereby submits this Limited Supplemental Joinder to and in support of the

Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the

Bankruptcy Code, (I) Authorizing the Debtors to Enter into and Perform Under the

Restructuring Support Agreement, and (II) Granting Related Relief [Dkt. No. 5466] (the

“Motion”) and in response to certain arguments related to fees raised in:2 (A) the Certain

Insurers’ Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and

105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the


1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    To the extent other objections to the Motion contain the same or similar arguments with respect to the
    reimbursement provisions of the RSA, this Limited Supplemental Brief is also intended to address such
    objections.


{00225261-1}
Restructuring Support Agreement and (II) Granting Related Relief [Docket No. 5684] (the

“Insurers” and the “Insurers Objection”), (B) Century’s Objection to the Payment of the

Coalition’s Lawyers in Accordance with the Debtors’ Motion for Entry of an Order, Pursuant to

Sections 363 (b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into

and Perform Under the Restructuring Support Agreement and (II) Granting Related Relief

[Docket No. 5724] (filed by “Century” and the “Century Fee Objection”), and Century’s

Objection to the Debtors’ Motion for Entry of an Order Pursuant to Sections 363(b) and 105(a)

of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the

Restructuring Support Agreement, and (II) Granting Related Relief [Docket No. 5723]

(“Century RSA Objection” together with the Century Fee Objection, the “Century

Objections”), and (C) the United States Trustee’s Objection to Debtors’ Motion for Entry of an

Order Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the

Debtors to Enter Into and Perform Under the Restructuring Support Agreement, and

(II) Granting Related Relief (D.E. 5466) [Docket No. 5685] (the “UST Objection” and together

with the Insurer Objection and the Century Objections, the “Objections”).3 The Debtors and the

Supporting Parties will be addressing, by separate omnibus replies, joinders, or supplemental

briefs, the other aspects to the Objections that are not addressed here as well as other objections

to the Motion. In further support of the Motion, the Coalition respectfully states as follows:

                                     PRELIMINARY STATEMENT

          1.      The Coalition can appreciate the concerns raised by the U.S. Trustee for certain

oversight and review into the payments to be made to Coalition Professionals under the RSA.

And, the Coalition agrees with the U.S. Trustee that recent precedent in this and other


3
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion or the Amended
    Plan, respectively.


{00225261-1}                                            2
Bankruptcy Courts approving professional fee reimbursement for representatives of tort or other

unliquidated unsecured creditors as part of restructuring support or restructuring support-lite

agreements under sections 363(b) and 105(a) of the Bankruptcy (e.g., Mallinckrodt, Purdue, and

PG&E) included certain guardrails and oversight on fee approval, such as scope limitations,

compliance with interim compensation orders for prospective fees, and submission of fees to fee

examiners, if applicable.

         2.    In order to address the U.S. Trustee’s concerns and align the relief requested here

with precedent, the Coalition has agreed to modify the proposed order to include the guardrails

and oversight this Court approved in Mallinckrodt that would be applicable here. As reflected in

the revised proposed order, the Coalition has agreed to

               a.     Clarify the scope of what is reimbursable under the Order. Matters are
                      within the “Scope” if they are in support of the RSA or confirmation of the
                      Amended Plan, including further negotiations in support of the Amended
                      Plan or future global consensus, and documentation of the documents and
                      ancillary agreement related to or in connection with the Amended Plan.
                      Preparation for, commencement or prosecution of litigation against the
                      debtors is plainly outside the “Scope;”

               b.     For the go-forward reimbursement of fees for any period after July 29,
                      2021 or the date an Order is entered approving the RSA, comply with the
                      Interim Compensation Order [Docket No. 341];

               c.     Subject such reimbursement applications to the review and procedures of
                      the Fee Examiner appointed in these cases; and

               d.     Commit to use good faith efforts not to duplicate the work of professionals
                      retained by the TCC or the Future Claimants’ Representative.

         3.    The Coalition hopes that those revisions, along with the contemporaneously filed

Supplemental Declaration by Brian Whittman in support of the Motion and the Debtors’

omnibus reply—which in support of the Debtors’ business judgment, in entering into and

seeking this Court’s approval of the RSA, further explains the critical and valuable role of the




{00225261-1}                                    3
Coalition in this case—will address and we submit should satisfy any remaining concerns raised

in the UST Objection.

          4.       The Objections also argue that that the payment of the Coalition Professionals

under the RSA must satisfy the standards of substantial contribution under section 503(b) of the

Bankruptcy Code. This argument has been addressed and rejected recently in Mallinckrodt and

Purdue over the objections of the U.S. Trustee in both instances, and, in Mallinckrodt, over the

substantially identical objection made by one of the firms that is counsel to the Insurers that said

counsel makes here.

          5.       The statutes, and recent analyses of the issues in case law make clear that the

applicable standard to be applied is whether the Debtors have exercised sound business judgment

under section 363(b) of the Bankruptcy Code. Of course, the Court may consider the reimbursed

party’s role and work to date in the case and the work that party must contribute going forward in

evaluating whether the Debtors’ business judgment was soundly exercised. But, in considering

those issues, the Court should do so through the lens of section 363(b)’s deferential business

judgment standard, and not section 503(b)(3), which is inapplicable.

          6.       The Objections mischaracterize the final holding in Mallinckrodt. There, with

respect to entry into the post-petition reimbursement agreement that the Court was being asked to

approve (there also were pre-petition reimbursement agreements at issue in that case), the Court

only expressly relied on a determination of the Debtors’ business judgment under sections 363(b)

of the Code without a finding of substantial contribution under section 503(b)(3).4 The factual


4
    At the hearing announcing the Court’s decision, the Court concluded that the debtors “met their burden of
    establishing the sound exercise of their business judgment under Section[] 363 . . . .” In re Mallinckrodt PLC,
    Case No. 20-50850 (JTD), Hr’g Tr. 9:25-10:4 (hearing dated Jan. 19, 2021). The oblique reference to the prior
    order relied on by the Objections cannot be to incorporate section 503(b), but rather the guardrails the court
    requested in any future order. Even if it were interpreted to incorporate a contribution type overlay on top of
    section 363(b), it is clear that the facts in this case justify the same conclusion reached there.


{00225261-1}                                             4
record with respect to the Coalition’s prior and future work demonstrates that the Debtors’ have

met the standard under section 363(b), including as applied under recent precedents. While

business judgment is the correct judicial standard, the facts and supporting declarations also

support a finding of substantial contribution.

                                                   JOINDER

          A.      Section 503(b) Does Not Apply When the Debtors
                  Are Seeking to Enter into a Contract under Section 363(b)

          7.      Section 363(b)(1) provides that the debtor “may use, sell, or lease, other than in

the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). Even absent an

RSA, courts have authorized debtors to perform under reimbursement agreements under section

363(b).5 See In re Purdue Pharma, LP, No. 19-23649 (RDD) (Bankr. S.D.N.Y. Dec. 2, 2019)

[Docket No. 553] (authorizing debtors to “perform the Reimbursement Agreement pursuant to

section 363 of the Bankruptcy Code”); In re Bethlehem Steel Corp., 2003 WL 21738964 , *10-13

(S.D.N.Y. July 28, 2003) (authorizing reimbursement of counsel to union pursuant to section

363(b)(1) over the U.S. Trustee’s objection that sections 503(b)(3) and (b)(4) were the only

avenues for an unsecured creditor to receive fees).

          8.      In overruling the same objection that the Insurers and U.S. Trustee raise here, the

District Court in In re Bethlehem Steel Corp. found that “Section 363(b) and subsections

503(b)(3)(D) and (b)(4) serve different purposes in bankruptcy proceedings. Section 503 allows

entities that incurred certain expenses to request payment from the estate . . . Section 363, on the

other hand, governs the use of funds by the debtor in possession while it operates its business

after the bankruptcy petition is filed . . . ” In re Bethlehem Steel Corp., 2003 WL 21738964 at

5
    The Coalition does not need to restate here the lengthy precedent where full restructuring support agreements
    were either assumed under section 365 of the Bankruptcy Code or entered into under section 363(b) of the
    Bankruptcy Code, which were recounted in the Motion and Coalition’s Joinder [Docket No. 5680] (the
    “Joinder”). See, e.g., Motion at § 17-22; Joinder at pp. 3-9.


{00225261-1}                                            5
*11 (S.D.N.Y. July 23, 2003) (subsections 504(b)(4)(D) and (b)(4) do not bar a bankruptcy court

from allowing a debtor in possession to reimburse a creditor for professional fees – provided, of

course, that the standard for allowing transactions under §363(b) has been met.”).

         9.    Section 363(b) does not permit the debtor to use funds solely to benefit a creditor.

“If the payment of a creditor’s fees were simply aimed at helping the creditor promote its own

self-interest, the payment would not be permitted under § 363(b). The bankruptcy court may not

authorize the use of funds under § 363(b) unless it finds a ‘good business reason’ for the

expenditure.” Id.

         10.   Under section 363(b), transactions outside the ordinary course of business “must

be evaluated under the business judgment standard.” In re Sea Oaks Country Club, LLC, 2020

WL 6588412 *10 (Bankr. D.N.J. Nov. 10, 2020); see In re Montgomery Ward Holding Corp.,

242 B.R. 147, 153 (D. Del. 1999) (“In determining whether to authorize the use, sale or lease of

property of the estate under this section, courts require a debtor to show that a sound business

purpose justifies such actions.”).

         11.   And, “[i]n evaluating whether a sound business purpose justifies the use, sale or

lease of property under Section 363(b), courts consider a variety of factors, which essentially

represent a business judgment test.” Id. (citing favorably to In re Lionel Corp., 772 F.2d 1063

(2d Cir. 1983)). The Lionel Court expressed the test as follows “[t]he rule we adopt requires that

a judge determining a § 363(b) application expressly find from the evidence presented before

him at the hearing a good business reason to grant such an application.” Id. at 1070.

         12.   Section 503, on the other hand deals with one single avenue for a creditor (or

other entity) to apply for themselves to receive an administrative expense claim for attorneys’

fees during a bankruptcy case. See 11 U.S.C. § 503 (“(a) [a]n entity may timely file a request for




{00225261-1}                                    6
payment of an administrative expense . . . (b)(4) [for] reasonable compensation for professional

services rendered by an attorney . . . of an entity whose expense is allowable under [the theory of

substantial contribution].”); see also In re Bethlehem Steel Corp., 2003 WL 21738964 at *11

(S.D.N.Y. July 23, 2003) (“concluding that sections 363(b) and 503(b) serve different purposes

and “in most cases, if a creditor wants to be reimbursed, it must file an application under

subsections 503(b)(3)(D) and (b)(4)[,] [t]hose provisions continue to serve a purpose.”).

         13.   A court could consider the legal standard under section 503(b) governing the

payment of professional fees in determining whether to permit a debtor to enter into a new

contact involving the payment of such fees. Doing so would not make section 503(b) applicable.

Rather, a court could consider the legal standard under the statute—on a prospective and

retrospective basis—in deciding whether the Debtors’ entry into a new agreement satisfied the

business judgment standard applicable under section 363(b).

         14.   For example, in RCS Capital Corp., this Court considered the substantial

contribution standard under section 503(b) in determining whether to authorize the debtors’

assumption of a restructuring support agreement that provided for the reimbursement of

professional fees on a go-forward basis. In re RCS Capital Corp., Case No. 16-10223 (MFW)

(Bankr. D. Del. Mar. 16, 2016), Mar. 16, 2016 Hr’g Tr: 40:14-41:12 (authorizing payment of

creditor professional fees in connection with assumption of a restructuring support agreement

based on finding that the agreement to be assumed was “of great benefit to the Debtor.”).

         15.   In doing so, the Bankruptcy Court rejected the U.S. Trustee’s objection that

professional fees could only be approved retroactively upon the confirmation of a plan. This is

correct because once a debtor has obtained authority to enter into a new agreement under




{00225261-1}                                    7
section 363(b), the debtor is bound and future obligations arising under those agreements are

entitled to priority as administrative expenses.

          16.      The same issue was addressed and resolved favorably in the Purdue bankruptcy.

Arguing that the specific trumps the general, the Objections urge that the Southern District of

New York Bankruptcy Court’s decision in In re Lehman Bros. Holdings Inc.¸ 508 B.R. 283

(S.D.N.Y. 2014) (as opposed to the much more analogous analysis in Purdue) is on point. For

example, according to the Insurer Objection, the Lehman case stands for the proposition that

debtors cannot “circumvent the requirement of section 503(b) merely by using a different label.”

Century Fee Objection at ¶ 14.6

          17.      But this analysis reverses the canon of construction. As Judge Robert Drain

explained in finding in an analogous situation in Purdue, reimbursement agreements may be

assumed or entered into without running afoul of section 503. See Purdue, Nov., 19, 2019 Hr’g

Tr. 153:21 - 158:4. “[S]ubsections 503(b)(3)(d) and (b)(4) are not rendered meaningless simply

because a certain unique—in certain unique circumstances the bankruptcy court approves a

debtor’s motion to enter into an agreement to reimburse a creditor for professional fees.” Id.

          18.      In most cases, a debtor will not make a motion under section 365 or section 363

to assume or enter into a reimbursement agreement for professional fees, as doing so would not

be in the debtor’s business interest to do so, or the Bankruptcy Court could refuse approval under

the business judgment standard. As Judge Drain found, in that instance, “if the creditor wants to

be reimbursed, it must file an application under subsections 503(b)(3)(d) and (b)(4).” Id.

6
    Additionally, the Delaware District Court has itself cabined the Lehman decision narrowly before, recognizing
    that the purported proposition flowing therefrom, that 503 is the only avenue for provision of attorneys’ fees to
    unsecured creditors, cannot be absolute given other sections for the Bankruptcy Code. See In re Tribune Media
    Co., 66 Bankr. Ct. Dec. 128, 2018 WL 6167504 (D. Del. Nov. 26, 2018) (RGA) (holding that unsecured creditors
    were permitted to include fees owed under breached contract to prepetition unsecured claim under section 502,
    notwithstanding section 506 of the Bankruptcy Code, and implicitly rejecting U.S. Trustee’s argument that
    section 503 is the only avenue for unsecured creditors to receive fees).


{00225261-1}                                              8
         19.    Subsections 503(b)(3)(d) and (b)(4), therefore, continue to serve an important but

separate purpose that does not contradict or render superfluous section 365 of section 363(b) in

any way. See id. (following District Judge Mukasey’s decision in In re Bethlehem Steel Corp.,

2003 WL 21738964 (S.D.N.Y. July 23, 2003) and overruling the U.S. Trustee’s objection to the

payment of professional fees).

         20.    The Objections also torture the decision in Mallinckrodt¸ where the court did not

“unambiguously require[] satisfaction of the substantial contribution standard, even if the debtor

requests that fees be paid under section 363(b).” Century Fee Objection, at ¶ 15. The Objections

quote from a superseded decision, which superseded decision, in dicta, referred to section 503(b)

and asked for certain guardrails to be put in place on the reasonableness and scope of fees (so

that fees, like here, will be incurred in promoting the interests of the estate).

         21.    In the subsequent, governing decision approving entry into the reimbursement

agreements, the Court referred only to section 363(b) and, even though it referenced the prior

ruling, did not include a finding that section 503(b) was satisfied, because satisfaction of that

section was not necessary. See In re Mallinckrodt PLC, Case No. 20-50850 (JTD), Hr’g Tr.

9:25-10:4 (hearing dated Jan. 19, 2021) (concluding that the debtors “met their burden of

establishing the sound exercise of their business judgment under Section[] 363 . . . .” without

reference to a finding that section 503(b) was satisfied). This is much more aligned with the

decisions described above in Purdue and RCS, where it is clear that as part of evaluating the

Debtors’ decision under the deferential business judgment standard, the Court can and should

look to the benefit or detriment to the estate incurred by the commitments in the transaction,

rather than an impose restrictions imbedded in an inapplicable code section, section 503(b).




{00225261-1}                                       9
          B.       The Contrary Case Law Cited is Inapposite

          22.      The cases on which the Objections rely are inapposite.                    None consider the

interplay between 363(b) and 503(b) outside of a break-up fee context. Nor does their reasoning

suggest a different result here.

          23.      The Insurers rely most heavily on the Third Circuit’s decision in In re O’Brien

Envtl. Energy, Inc., 181 F.3d 527, 532 (3d Cir. 1999). But that case involved a bidder break-up

fee request by the unsuccessful bidder, which was a “request [] made under the applicable case

law” rather than any specific provision of the Bankruptcy Code.                        Id.    Indeed, the bidder

“originally captioned its motion under 11 U.S.C. § 503(b)” but later disclaimed that basis for

relief. Id.

          24.      The Third Circuit found no “support for the proposition that courts may create a

right to recover from the bankruptcy estate where no such right exists under the Bankruptcy

Code” and “decline[d] the invitation to develop a general common law of break-up fees.” Id. In

so doing, the Third Circuit emphasized that “[t]he filing of a petition for bankruptcy protection

under Chapter 11 of the Code . . . precludes all efforts to obtain or distribute property of the

estate other than as provided by the Bankruptcy Code.” Id. at 532. And, notably, the Third

Circuit cited section 363 as one example where the Bankruptcy Code did provide for such relief.

Id. (filing of Chapter 11 petition “precludes all efforts to obtain or distribute property of the

estate other than as provided by the Bankruptcy Code, see 11 U.S.C. §§ 362, 363, 1123”).

          25.      Accordingly, O’Brien was all about whether a disappointed bidder could seek

extra-statutory relief—not whether a debtor in possession could seek relief under other statutory

provisions.7,8 Like O’Brien, the Third Circuit in EFH II was considering payment of a break-up


7
    To the extent the district court in Bethlehem Steel suggested the O’Brien decision could “be read as holding that
    § 503(b) is the only source for approval of the payment of these fees,” 2003 WL 21738964, at *9, it was mistaken.


{00225261-1}                                              10
fee to an alleged stalking horse as an administrative expense under an application, by the alleged

stalking horse under section 503(b)(1)(A) as an actual or necessary expense of the estate. In re

Energy Future Hldgs. Corp. (“EFH II”), 990 F.3d 728, 735 (3d Cir. 2021).

          26.       Again, the factual differences matter, and this is not a situation where a creditor is

independently applying for fees. Rather, the direct statute on point is the statute governing the

Debtors’ decision to enter into a transaction outside the ordinary course of business under

section 363(b) of the Bankruptcy code. In any event, the record here as demonstrated by the

Supplemental Declaration soundly demonstrates that any contributions here far outstrip the

concerns raised by thwarted alleged stalking horse bidders.

          27.       The U.S. Trustee also cites Airlease II, Inc. v. Simon (In re F/S Airlease II, Inc.),

844 F.2d 99, 108 (3d Cir. 1988). In that case, the Third Circuit refused to allow a professional to

recover fees under Section 503(b)(2) when he was ineligible to recover the same fees under the

neighboring provision, Section 503(b)(1), because he had failed to comply with a necessary

precondition to recovery. The court explained that “section 327(a)” puts requirements on the

“authority to pay administrative expenses for [trustee-employed] professionals” under Section

503(b)(2). Id. The professional had failed to obtain prior approval for its work as required under

Section 327(a), despite being “a sophisticated businessman who was represented by attorneys

    Although the appellant in O’Brien simultaneously appealed an earlier ruling by the bankruptcy court denying the
    debtor’s motion for approval of a breakup fee, which the “Bankruptcy Court refused [due to] concern that
    allowing such fees and expenses would ‘perhaps chill or at best certainly complicate the competitive bidding
    process,’” id. at 529, the Third Circuit held that the bidder “lack[ed] standing to appeal that order,” id. at 531.
    O’Brien thus specifically refused to consider whether the debtor lacked authority to seek fees under
    Section 363(b).
8
    The Insurers also cite TCI 2 Holdings for the proposition that 503(b) “is the only source for approval of the
    payment of fees . . . to ‘an ad hoc committee of noteholders . . . and their professionals.’” Insurer Objection at ¶ 41
    (citing In re TCI 2 Holdings, 428 B.R. 117, 147 (Bankr. D.N.J. 2010)). Similar to Lehman, the TCI 2 Holdings
    bankruptcy court was considering payment provisions under a plan in connection with section 1129(a)(4), and not
    section 363(b), which even the O’Brien court, upon which the TCI 2 Holdings court relied, recognized is an
    exception. Indeed, the TCI 2 Holdings court recognized that even the Third Circuit decision in O’Brien did not
    provide a bottom-line prohibition, stating that the decision “suggests strongly that § 503(b) is the only source for
    approval.” Id. at 147. But, of course this Court and others in the decisions cited here and in the Debtors’ papers
    have reached a different conclusion.


{00225261-1}                                                11
throughout the course of his dealings with” the debtor. Id. at 106-08. Which is why he sought

relief under Section 503(b)(1) instead. It is not surprising that the Third Circuit refused to read

two provisions (503(b)(1) and (b)(2)) that “exist side-by-side” as covering precisely the same

expenses in a way that would allow professionals to circumvent a critical statutory requirement

designed to ensure that estate professionals are not compromised by adverse interests before

working for the estate. But it has little to do with this case.

         C.     The Payment Obligations Under the
                RSA Do Not Create An Irreconcilable Conflict

         28.    Rather than compensating for the horrid sexual abuse that Century, one of

Debtors’ principal insurers, had agreed to cover, Century continues its years-long baseless and

collateral attacks on survivors through red herring objections to their counsel.         Typically,

Century’s protestations are leveled at the survivors’ tort counsel, but now it has aimed its usual

barrage at the Coalition’s bankruptcy counsel too. Century urges that the RSA violates Model

Rules 1.7(a) and 5.6, but they cite zero caselaw where these rules are even implicated in

connection with the negotiation and implementation of chapter 11 restructuring support

agreement that includes a reimbursement provision.

         29.    Rather, Century cites extensively to a law review article concerning the 2007

Vioxx pharmaceutical settlement. See Century Fee Objection at 20-21 (providing incorrect

citation to Erichson & Zipursky, Consent Versus Closure, 96 Cornell L. Rev. 265, 266 (2011)).

But Century, disappointingly but certainly not surprisingly, omits from its quotation the critically

objectionable factor of the Vioxx settlement, that plaintiff counsels agreed that “if any clients

decided not to participate in the settlement, the lawyer was required to withdraw from

representing the nonsettling clients. A client wishing to decline the settlement, in other words,




{00225261-1}                                      12
faced the prospect of losing her lawyer and finding that every other lawyer handling Vioxx

claims was similarly unavailable.” Erichson & Zipursky at 266.

         30.   Small wonder the ABA criticized the agreement—but its Ethics Committee, cited

by Century, never opined that an attorney could not agree to recommend a settlement. It

criticized a lawyer’s receipt of payment from an adverse party in exchange for agreement to

refrain from representing its own present and future clients. In this case, there is simply no

agreement to refrain from representation. It may be that some clients of law firms joining the

RSA will vote to reject the Plan against the recommendation of counsel, as is doubtless the case

with respect to every large chapter 11 plan solicitation, and such creditors will continue to find

themselves ably represented. Furthermore, restructuring support agreements are entered into in

the full sunshine of notice, hearing and court consideration and approval, with their fee

provisions disclosed to all parties-in-interest. It is difficult to see how allegedly secretive and

coercive binding litigation settlements, such as Vioxx, are at all applicable to restructuring

support agreements.

         31.   Century’s inability to cite to any legal precedent that is on point is not surprising.

Adopting Century’s interpretation of the rules would turn the restructuring world upside down

and negate the very purpose of restructuring support agreements—parties with often divergent

views coming together to work towards a consensual exit from chapter 11, that in the view of

counsel, is in the best interest of their clients and constituents. Counsel for tort claimants here

are seeking comparable treatment to that demanded, provided, and approved by courts around

the country to insurers and funded debt holders who have reached restructuring support

agreements.




{00225261-1}                                    13
         32.   For example, in PG&E some of the largest insurance companies in the country,

including Chubb (which we understand is one of Century’s parent companies) formed an ad hoc

group of subrogation claimants (the “Subro AHC”) and retained Willkie Farr Gallagher LLP as

counsel. See Verified Statement of the Ad Hoc Group of Subrogation Claim Holders Pursuant to

Bankruptcy Rule 2019,      In re PG&E Corp., Case No. 19-30088 (DM) [Docket No. 971]

(members include many of the insurers in these cases, including Chubb, AIG, Hartford Accident

and Indemnity Company, and Liberty Mutual Insurance).

         33.   The Subro AHC did not publicly disclose the terms of their engagement with

Willkie Farr. As described in the Coalition’s Joinder [Docket Nos. 5678 & 5680], the insurance

companies comprising the Subro AHC, negotiated and RSA and required as part of their RSA

that PG&E reimburse their counsel Willkie Farr and their other professionals up to $55 million,

including success fees. The members of the Subro AHC presumably relied on the upon the

advice of Willkie Farr in agreeing to support the transaction and enter into the RSA, but no party,

including the very insurer objecting here, raised the specter of whether Willkie Farr was

somehow conflicted in so advising the insurers to join the RSA and later support the Plan

because the RSA provided for the payment of their fees.

         34.   Again, the Subro AHC’s engagement letter with Willkie Farr had not been

disclosed, so it could be the case that Willkie Farr may not have been compensated at all absent

the RSA. PG&E and its RSA that called for the reimbursement of fees at multiples of the

amounts at issue here, for the benefit of the very insurers that now object shows that these types

of arrangements are customary. It should make no difference even if the analysis shifts from

conflicts at the bankruptcy counsel level to the underlying representative counsel level (as is

necessary in a mass tort case because it would strain credulity to require an RSA to be signed up




{00225261-1}                                    14
by tens of thousands of individuals, in lieu of their counsel).         There is no irreconcilable

conflict—these agreements, which include their fee reimbursement components, are foundations

of complex restructuring practice.

         35.   Century’s papers also appear to leave out one important aspect of Model

Rule 1.7(a). Model Rule 1.7(a)(2), provides that a conflict only exists if “there is a significant

risk that the representation of one or more clients will be materially limited by the lawyer’s

responsibilities to . . . a third person or by a personal interest of the lawyer.” (emphasis added).

There is no significant risk of limited representation, as the signatories to the RSA from the

Coalition have evaluated the deal included in the RSA and have come to their own independent

judgment that it is in their clients’ best interests to support the RSA and, if the Amended Plan is

acceptable to them under the RSA, recommend their clients to vote for it. The signatories are,

indeed, carrying out their “representation” to their clients in reaching their independent

determination that it is in the interests of their clients to support the Amended Plan, so long as it

complies with the RSA.

         36.   Lest there be any doubt, under the RSA all survivors can make their own voting

decision—regardless of recommendation from their counsel—and signatories to the RSA are, of

course, able to revoke their recommendation for the Plan if the final Plan materially deviates

from the RSA (a termination event). These provisions, which are in every RSA, are what make

such agreements viable under Bankruptcy Code section 1125(b) (as described in the Motion).

Indeed, Century actually complains about this feature of the RSA and the fact that each

individual survivor is free to make their own informed decision based on disclosure and need not

rely on their counsel’s independent advice. See Century RSA Objection, at §II.A.




{00225261-1}                                     15
         37.    Century is absolutely correct that each of the tens of thousands of survivors

represented by Coalition RSA signatories is not bound by the recommendation to support the

Amended Plan as in the survivors’ best interest reached by their counsel. All that the RSA

requires is that the Coalition signatories explain their decision to recommend voting in favor of

the Plan based on the totality of the circumstances to their clients and thereby recommend that

they too support. Each individual survivor is entitled to informed consent and the ethics rules are

not violated by restructuring support agreement—there is no case law to support an alternative

reading of the rules in this scenario.

         38.    Century also argues that the RSA involves a quid pro quo that violates Model

Rule 5.6’s restriction against the practice of law. But there is no quid pro quo. RSA signatories

evaluated the Amended Plan that is reflected in the RSA against the totality of the circumstances

and reached their own conclusion that they will recommend it to their clients as in their clients’

best interests. Again, if the final Plan differs from the Amended Plan that reflects the deal in the

RSA, then counsel can withdraw their support and reverse their recommendation to clients (if

they believe that is in their clients’ interests).

         39.    Finally, Century, purporting to adorn itself with a newly acquired care for the

survivors that it is actually and vigorously trying to deny payment to, also implies that there is

some adversity as between a Coalition Member’s clients that opted into membership versus

opted out of membership in the Coalition. In so doing, Century continues to misconstrue the

disclosed and accepted fact that Coalition representative law firms do not charge back any

Coalition fees and expenses to any clients—thus, at no time has any claimant in this case

consented to pay any portion of the Coalition’s fees, and no claimants are adverse to one another

in respect thereof. Regardless, Century implies that the payment to Coalition Professionals is to




{00225261-1}                                         16
the detriment of all or some subset of survivors.     To the contrary, the Motion, the Initial

Declaration and Supplemental Declaration demonstrate how the RSA and the fee payments

thereunder will reimburse fees that have benefited and will continue to benefit the Debtors’

estate and all survivors. The proposed fees to be paid under the RSA will pale in comparison to

the fees of pursuit of a plan that does not have survivor support or leads to a Chapter 7

liquidation, which will obviously lead to less being available to survivors (and certainly over a

longer time frame).

                                        CONCLUSION

         WHEREFORE, the Coalition respectfully requests that the Court enter an order granting

the Motion and overruling the Objections and entering such other and further relief as the Court

deems just and proper.

Dated: July 26, 2021                        MONZACK MERSKY AND BROWDER, P.A.
Wilmington, Delaware

                                            /s/ Rachel B. Mersky
                                            (DE No. 2049)
                                            1201 North Orange Street
                                            Suite 400
                                            Wilmington, Delaware 19801
                                            Telephone:     (302) 656-8162
                                            Facsimile:     (302) 656-2769
                                            E-mail:        RMersky@Monlaw.com


                                                    -and-

                                            BROWN RUDNICK LLP
                                            David J. Molton, Esq. (admitted pro hac vice)
                                            Eric R. Goodman, Esq. (admitted pro hac vice)
                                            Gerard T. Cicero, Esq. (proc hac vice forthcoming)
                                            Seven Times Square
                                            New York, NY 10036
                                            Telephone: (212) 209-4800
                                            E-mail: DMolton@BrownRudnick.com
                                            E-mail: EGoodman@BrownRudnick.com



{00225261-1}                                   17
               and

               Sunni P. Beville, Esq. (admitted pro hac vice)
               Tristan G. Axelrod, Esq. (admitted pro hac vice)
               One Financial Center
               Boston, MA 02111
               Telephone: (617) 856-8200
               E-mail: SBeville@BrownRudnick.com
               E-mail: TAxelrod@BrownRudnick.com

               Counsel to the Coalition of Abused Scouts for
               Justice




{00225261-1}     18
